The transferee, when he accepts the transfer of movable property without actual delivery, is put on notice that the thing transferred is not in the possession of, and that actual delivery cannot be made by, the transferor. He is presumed to know the law governing the transaction and that he has acquired no rights in the thing as against a seizing creditor of the transferor.
In my opinion the provision in the Negotiable Instrument Act, permitting constructive delivery of such instruments, did not, and did not intend to, repeal or modify the articles 1922 and 1923 of our Civil Code fixing the rights of creditors as to movable property where there is no actual delivery to a vendee or transferee. I do not think the transaction under consideration should be held an exception to the general rule so clearly stated in the body of the majority opinion.
I therefore respectfully dissent.